UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1637


FRANCIS O. NDIKA,

             Plaintiff - Appellant,

             v.

MRS. MARANON, Soc. Sec. Supervisor,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:17-cv-00027-JCC-JFA)


Submitted: October 31, 2017                                  Decided: November 7, 2017


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Francis O. Ndika, Appellant Pro Se. Dennis Carl Barghaan, Jr., Rebecca Sara Levenson,
Assistant United States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francis O. Ndika appeals the district court’s order granting defendant’s motion to

dismiss his complaint for lack of subject matter jurisdiction. We have reviewed the

record and Ndika’s claims and find no reversible error. The court’s dismissal, however,

should have been without prejudice. See S. Walk at Broadlands Homeowner’s Assoc.,

Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We therefore

grant leave to proceed in forma pauperis, modify the district court’s order to reflect that

the dismissal of Ndika’s complaint for lack of subject matter jurisdiction is without

prejudice, and affirm the dismissal as modified. See 28 U.S.C. § 2106 (2012); MM ex rel.

DM v. Sch. Dist. Of Greenville Cty., 303 F.3d 523, 536 (4th Cir. 2002) (“[W]e are

entitled to affirm the court’s judgment on alternate grounds, if such grounds are apparent

from the record.”).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                              AFFIRMED AS MODIFIED




                                            2